March 6, 2012 Mr. John Cash, Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 treet N.E. Washington, DC 20549-5546 Re:Ethan Allen Interiors Inc. Form 10-K for the fiscal year ended June 30, 2011 File No. 1-11692 Dear Mr. Cash: This letter is to confirm our discussion on March 5, 2012 and your agreement to extend to March 19, 2012 our deadline for responding to your letter dated February 28, 2012 regarding comments on our 10-K for our fiscal year ended June 30, 2011. Sincerely, /s/ David R. Callen David R. Callen Vice President Finance & Treasurer cc: Pamela A. Banks Carol W. Sherman, Esq.
